It was alleged in the petition (par. 10) that J. B. Griggs was the general agent of the defendant motor carriers and in charge of their bus terminal in Dublin, Georgia, and the sale of tickets etc. and the management and direction of the ingress and egress of their busses to and from the bus station located on Franklin Street between Thompson's Hospital on the south and the Standard Oil station on the north; that (par. 11) the busses of said motor carriers have no shed at said location, but only an office that abuts on the public thoroughfare on a prominent street in Dublin known as Franklin Street, and that all of the said defendant carriers have a common, but no other, right to park on the curbing at said bus station and vicinity with all other owners and operators of motor vehicles; that (par. 12) the plaintiff was a male attendant for Hicks' Hospital and was sent by it in an automobile on an emergency errand to Thompson's Hospital for medicine needed in a case of great emergency; that the plaintiff, in the exercise of his legal rights, parked the automobile he was driving at the curb at Thompson's Hospital, which is adjacent to the bus station, for a small fraction of a minute, and ran up the steps of the said hospital where he was met by a nurse at the front door with the medicine, and as he started to return to the automobile *Page 501 
and upon reaching the bottom steps of the hospital he was attacked by J. B. Griggs, the servant of the defendants, without notice or warning and was maliciously struck and injured by him as therein alleged and (par. 18) that he was assaulted without cause; that (par. 22) "the said J. B. Griggs, in addition to his other duties in behalf of his said masters, undertakes to keep certain spaces within the vicinity of said bus station clear of all other motor vehicles, but no such right has been conferred upon said defendants, or either of them, by the mayor or council of the City of Dublin, or otherwise by law; and that said defendant Griggs recently for his employers, for the fact that the plaintiff had parked in front of the hospital and near said bus station, although no bus was parked there at the time, nor none due, and in his effort and undertaking to accomplish and carry out his employers' business he resorted to the reckless violence upon this plaintiff that has resulted in the injuries delineated, and that in the perpetration of said injuries he was acting within the prosecution and within the scope of his employers' business, and all of said acts being both voluntary and wilful."
The allegations of the petition show that the defendants had no more right to or control of the street in the vicinity of the bus stop than did the owners and operators of motor vehicles in general. The petition shows that the plaintiff parked his car in front of Thompson's Hospital only for a fraction of a minute while he ran into the hospital for a package of medicine which was handed to him by a nurse at the door, and that he was attacked by the defendant Griggs as he was leaving and while going down the steps of the hospital to his car. The car had already been parked in front of the hospital, and the assault could not have been made for the purpose of preventing the plaintiff from parking there. It is not alleged that the assault was made for the purpose of causing him to move the car or to keep him from parking in the future. It is my opinion that the facts alleged, instead of showing that Griggs was in the prosecution and discharge of his employers' business when he assaulted the plaintiff, show that he was not so engaged, but that he had stepped aside from the masters' business and made a personal attack or assault upon the plaintiff. Applying the rulings of law laid down in Southeastern Fair Asso. v. WongJung, 24 Ga. App. 707 (102 S.E. 32), Daniel v. ExcelsiorAuto Co., *Page 502 31 Ga. App. 621 (121 S.E. 692), Dugger v. Central of Georgia Ry. Co.,36 Ga. App. 782 (138 S.E. 266), and Plumer v. Southern BellTelephone Co., 58 Ga. App. 622 (199 S.E. 353), to the facts of this case, the petition did not set out a cause of action against any of the defendants except J. B. Griggs, and the court properly sustained the general demurrers of the other defendants.